Exhibit 10.5 [form10-q.htm]


First Amendment to the
 
Employment Agreement
Between H. Thomas Hicks and URS Corporation
 
Whereas, H. Thomas Hicks (the “Employee”) and URS Corporation (the “Company”)
entered into an Employment Agreement effective as of May 31, 2005 (the
“Employment Agreement”); and


Whereas, the Employee and the Company wish to amend the Employment Agreement to
modify certain provisions in order to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).


Now Therefore, the Employment Agreement is amended effective as of August 1,
2008, as follows:
 
A.           Section 6(c) of the Employment Agreement hereby is amended in its
entirety to read as follows:


(c)           Change in Control Payment and Severance Benefits.  If, during the
term of the Employee’s employment under this Agreement and within one (1) year
after the occurrence of a Change in Control, either (i) the Employee voluntarily
resigns his employment for Good Reason, or (ii) the Company terminates the
Employee’s employment for any reason other than Cause or Disability, then the
Employee shall be entitled to receive a severance payment from the Company (the
“Change in Control Payment”) and in addition shall be entitled to Severance
Benefits in accordance with Subdivision (ii) of Section 7(a).  No Change in
Control payment shall be made in case of termination of employment of the
Employee for Cause or by reason of resignation of the Employee other than for
Good Reason, or due to the death of Employee, or in any other circumstance not
specifically and expressly described in the immediately preceding sentence.  The
Change in Control Payment shall be in an amount determined under Section 6(d)
below and shall be made in a lump sum not more than five (5) business days
following the effective date of the Employee’s release as described in Section 8
below; provided, however, that if the Employee is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of his
separation from service with the Company, the Change in Control Payment shall be
made in a lump sum on the date that is six (6) months and one (1) day following
the date of separation, provided that the Employee’s release has become
effective in accordance with its terms as described in Section 8.
 
B.           Sections 7(a) and 7(a)(i) of the Employment Agreement hereby are
amended in their entirety to read as follows:
 
(a)           Severance Payment and Severance Benefits.  In the event that,
during the term of the Employee’s employment under this Agreement, the Company
terminates the Employee’s employment for any reason other than Cause or
Disability or the Employee voluntarily resigns his employment for Good Reason
within one (1) month of the occurrence of the event constituting Good Reason,
and Section 6 does not apply, then:
 
(i) The Company shall pay an amount (“Severance Payment”) in an amount equal to
one hundred percent (100%) of the Employee’s Base Compensation as in effect on
the date of employment termination.  The Severance Payment shall be paid in a
lump sum not more than five (5) business days following the effective date of
the Employee’s release as described in Section 8 below; provided, however, that
if the Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code at the time of his separation from service with the
Company, the Severance Payment shall be made in a lump sum on the date that is
six (6) months and one (1) day following the date of separation, provided that
the Employee’s release has become effective in accordance with its terms as
described in Section 8.
 
C.           Section 7(a)(ii) of the Employment Agreement hereby is amended to
add the following two sentences at the end thereof:
 
The amount of any in-kind benefits provided under this Section 7(a)(ii) with
respect to life and disability insurance coverage (or expenses eligible for
reimbursement, if applicable) during a calendar year may not affect the in-kind
benefits to be provided (or expenses eligible for reimbursement, if applicable),
in any other calendar year.  Any and all payments due to the Employee under this
Section 7(a)(ii) with respect to life and disability insurance premiums with
respect to a given calendar year shall be payable no later than December 31 of
the succeeding calendar year.
 
D.           Section 9 of the Employment Agreement hereby is amended to add the
following sentence at the end thereof:
 
Any Gross-Up Payment shall be made by the end of the Employee’s taxable year
following the Employee’s taxable year in which the Employee remits the related
taxes.
 
Except as amended as provided above, the Employment Agreement shall remain in
full force and effect.







 
 
87

--------------------------------------------------------------------------------

 


In Witness Whereof, each of the parties has executed this First Amendment to the
Employment Agreement, as of the day and year first above written.



  H. Thomas Hicks          
 
By:
/s/ H. Thomas Hicks       H. Thomas Hicks                   

 
URS Corporation,
a Delaware corporation
         
 
By:
/s/ Martin M. Koffel       Name: Martin M. Koffel       Title: Chairman and
Chief Executive Officer           


88

--------------------------------------------------------------------------------



